El Juez Asociado Sk. Wole,
emitió la opinión del tribunal.
Se inició esta cansa mediante denuncia que se presentó en el juzgado de paz de Toa Alta. Norberto Rosado formuló denuncia contra Elias Calderón por el delito de abuso de confianza, en la que alegó que el día 15 de octubre de 1911, el citado acusado voluntaria, maliciosa y fraudulentamente, y con intención criminal, dispuso de veinte y cinco dollars, importe de una yegua que le había confiado para que la ven-diera en dicha suma.
Apelado el caso a la Corte de Distrito de San Juan, Sec-ción 2a., se hizo una declaración en dicha corte, que es substan-cialmente como sigue:
Norberto Rosado declaró que en 15 de octubre el acusado vino a su casa a hacer un negocio con él de una potranca que tenía; que el acusado le dijo “venga a ver si me quiere vender esa potranca,” y el acusado le respondió: “la compro,” y el testigo le manifestó, “se la vendo y se la doy en $25, pero usted debe venderla dentro de ocho días”; que el acu-sado no apareció a los ocho días a entregarle la cuenta de los *348$25 y que fué donde él acusado y le dijo “dónde está mi cuenta” y él respondió, “ven pasado mañana para que la recibas;” que volvió pasado mañana y tampoco la tenía, en-tonces él (el testigo), lo denunció en Toa Alta; que él le dió la yegua para que se la vendiera en la cantidad de $25; que no le devolvió ni la potranca, ni los $25, pero que el día 26 (del mes siguiente a la denuncia) le devolvió la cuenta. Re-preguntado el testigo negó que hubiera vendido la yegua al acusado en $25; que la venta tenía que ser con otro si el acu-sado lo quería; que la obligación del acusado era darle los $25 o la yegua. El segundo testigo del fiscal "declaró que la venta se hizo en términos generales con el acusado. Aunque el tercer testigo no fué muy claro en su declaración, mani-festó no obstante, que la venta se celebró sin condiciones.
El acusado presentó una moción de sobreseimiento pero la corte negó dicha moción.
La prueba fué todo menos clara, con respecto o que se entregara "la yegua a Calderón para que la vendiera a otra persona. De los tres testigos del Fiscal dos declaran lo con-trario y el denunciante no es muy preciso en sus manifesta-ciones sobre las condiciones de la venta. No creemos que la prueba fué suficiente en lo relativo al mandato que se confirió al acusado. De la prueba resulta que dicha venta fué más que otra cosa de carácter condicional.
Aun cuando se considerase que la yegua quedó confiada a Calderón para que la vendiera a otra persona, en la denuncia no se imputó al acusado el hecho de haberse apropiado dicho animal sino de haber hecho uso del producto de la venta del mismo. No se demostró que Calderón vendiera la yegua, o que no la tuviera, ni nada que demuestre que no está aún en posesión de dicho animal. El mero hecho de que el acusado prometiera pagar los veinte y cinco dollars y que después de presentada la denuncia efectivamente pagara dicha suma al denunciante, es un hecho perfectamente compatible con el deseo que tenía el acusado de cumplir con su contrato cuando se le amenazó con denunciarle.
*349No habiendo quedado establecido por la prueba la comi-sión del delito que se imputó al acusado, debe revocarse la sentencia y absolverse al prisionero.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.